DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 11, & 20 have been amended and examined as such.

Allowable Subject Matter
Claims 1, 11, & 20 are allowed as amended.
Claims 2-8 & 12-19 are allowed as presented, dependent on claims 1 & 11, respectively.
The following is an Examiner’s statement of reasons for allowance:   
As related to independent claims 1, 11, & 20, and therefore dependent claims 2-8 & 12-19 which inherently contain the limitations of independent claims 1 or 11, respectively, an additional search was conducted and the prior art of record as well as additional cited art fails to teach or fairly suggest a printing device [claims 1 & 11] or method [claim 20] comprising all of the structural limitations as claimed, particularly but not limited to: an inkjet head, a main scan driving unit, a sub scan driving unit moves the inkjet head relative to the medium in a sub-scanning direction orthogonal to the main scanning direction for performing a sub scan.
Prior Art YOSHIHISA teaches a printing device with many of the structural limitations, but does not teach the limitation of a correction coefficient storage… stores, as the correction coefficient, at least: a first correction coefficient used when the basic movement amount is within a first range, and a second correction coefficient used when the basic movement amount is within a second range smaller than the first range.
Prior Art TOYOHIKO teaches a printing device with many of the structural limitations, but does not teach the limitation of a correction coefficient storage… stores, as the correction coefficient, at least: a first correction coefficient used when the basic movement amount is within a first range, and a second correction coefficient used when the basic movement amount is within a second range smaller than the first range.
Prior Art Kojima et al. teaches a printing device with an inkjet head, a main scan driving unit and a sub scan driving unit, but does not teach the limitation of the sub scan driving unit moves the inkjet head relative to the medium in a sub-scanning direction orthogonal to the main scanning direction for performing a sub scan. 
The record as a whole has made all other reasons for allowance evident, therefore no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yonekubo et al. (US 6,328,400 B1) teaches a printer system wherein the printhead scans in only one direction.  Goto (US 7,008,482 B2) teaches an ink jet nozzle head capable of moving in multiple directions relative to the recording medium.  Nagata et al. (US 9,290,027 B2) teaches a printer system with a printhead that moves in multiple directions.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853